The petition filed in this ease discloses that Henry Pryor while confined in the penitentiary at Joliet, Illinois, and while working in the capacity of a laborer on the rock qnarry, was injured by an explosion of dynamite. To this claim the State, by the Attorney General, has filed a general demurrer, which raises the question as to the sufficiency of the claim as filed. The question raised has been frequently decided by this Court. The case of Oscar Alexander v. State of Illinois, 1 C. C. R., p. 214, was a claim filed by an inmate of the same penitentiary for an injury received while working at a saw. To this claim a demurrer was filed and sustained and claimant’s bill dismissed. We see no reason for making any different holding in this case. The demurrer is therefore sustained, and the claim dismissed. Section 7 of the Act creating the Court of Claims, is as follows: “In case said Court shall reject any claim, so filed as aforesaid, upon the hearing thereof, such rejection shall conclude the claimant, unless said Court shall otherwise direct.” Under the power thus conferred upon us by the above section, we direct that claimant shall not be concluded by the above finding.